                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                8:15CR330

        vs.
                                                                  ORDER
ANDREW C. SOVERNS,

                      Defendant.


       This matter is before the Court on defendant’s request for modification of

supervised release. Filing No. 26. The Court finds this request is premature. Once the

defendant is on supervised release and an exceptional circumstance arises, the Court

will address the need to modify the defendant’s conditions of supervised release at that

time. See United States v. Henkel, 358 F.3d 1013, 1015 (8th Cir. 2004) (suggesting no

case or controversy exists to challenge of conditions of supervised release when

defendant is still incarcerated).

       THEREFORE, IT IS ORDERED THAT defendant’s request for modification, Filing

No. 26, is denied.



       Dated this 13th day of September, 2019.


                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
